Title: To George Washington from Henry Knox, 7 May 1794
From: Knox, Henry
To: Washington, George


               
                  Sir.
                  War Department, May 7. 1794.
               
               I have the honor to submit to you, the substance of the intelligence I have been able to obtain, relatively to the designs of certain people in Kentucky, and also in Georgia.  I am, Most respectfully, Sir. Your obedient Servt
               
                  H. Knox
               
            